Title: To Thomas Jefferson from James Monroe, 17 December 1802
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir.
            Richmond Decr. 17. 1802.
          
          Genl. Scott having intimated to me his intention to visit the federal city, I take the liberty to introduce him to yr. acquaintance as a very deserving and respectable citizen of this State. Tho’ not at present a member of the legislature, yet having been here several days he will be able to communicate to you such incidents of this place as merit attention.   The reelection of General Mason to the Senate is a thing of course. It is only necessary to make it known that he will serve, to secure him a very genl. vote in both houses. I have hinted his assent to some & presume it will be attended to in due time. with great 
          respect & esteem yr. frnd. & servt.
          
            Jas. Monroe
          
        